UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 KWAKU ATTAKORA,
   Plaintiff,
                                                            Civil Action No. 12-1413 (CKK)
         v.

 DISTRICT OF COLUMBIA,
   Defendant.



                           MEMORANDUM OPINION and ORDER
                                 (December 21, 2015)

       On November 13, 2015, the Court held the first Pretrial Conference in this case and
issued oral rulings on the objections related to witnesses, exhibits, and deposition designations as
set forth in the parties’ [82] Joint Pretrial Statement and Plaintiff’s [83] Errata thereto. At the
hearing, the Court held in abeyance its ruling on Defendant’s objection to the introduction of
Plaintiff’s Exhibit 14 (MedStar Washington Hospital Center records dated Aug. 7, 2012) based
on relevancy in order to allow further briefing as to how the medical records filed under seal as
Exhibit 14 pertain to the issue of damages. Presently before the Court are Plaintiff’s [96]
Memorandum Regarding Relevance of Plaintiff’s Proposed Exhibit No. 14, Defendant’s [97]
Response thereto, and Plaintiff’s [98] Reply. For the reasons described herein, the Court shall
permit Plaintiff to introduce portions of Exhibit 14, if Plaintiff lays the proper foundation for its
introduction.
       Defendant objects to the introduction of MedStar Washington Hospital Center records
dated August 7, 2012, regarding treatment that Plaintiff received as not relevant to any claims or
defenses. Jt. Pretrial Stmt. at 9. Plaintiff argues that the hospital records are relevant to the issue
of Plaintiff’s damages. Id. The Federal Rules of Evidence generally permit the admission of
“relevant evidence” — i.e., evidence having “any tendency” to make the existence of any fact of
consequence more probable or less probable — provided it is not otherwise excluded by the
Rules, the Constitution, or an Act of Congress, and its probative value is not “substantially
outweighed” by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
                                                  1
by considerations of undue delay, waste of time, or the needless presentation of cumulative
evidence. Fed. R. Evid. 401-403. In deference to their familiarity with the details of the case and
greater experience in evidentiary matters, district courts are afforded broad discretion in
rendering evidentiary rulings, a discretion which extends to assessing the probative value of the
proffered evidence and weighing any factors against admissibility. Sprint/United Mgmt. Co. v.
Mendelsohn, 552 U.S. 379, 384 (2008).
       With respect to Plaintiff’s medical treatment at Washington Hospital Center, Defendant
provided a portion of Plaintiff’s deposition testimony. When asked about his damages, Plaintiff
explained in part:
       Case in point, on August 17, 2012 after I’d been rejected for [job] offers I had an
       attack, I had to be carried in an ambulance. I’ve lost respect of my children, the
       people I support I cannot support no more. I do have a state of anxiety because
       my credit is so bad, my house is almost at the point of foreclosure.

       I also think that for me I have a high need to sustain myself on food stamps, I
       don’t think it’s below me but I cannot rely on it and my social standing has gone
       down because I can only tell my family members that I’m not employed, I’m not
       employed because I have been terminated or separated from the – I have a lot of
       pains of headaches every time I start thinking about it. So this is like a few of –
       the state of my money and how I’ve been.

Def.’s Resp. to Pl.’s Memo. Regarding Relevance of Pl.’s Proposed Ex. No. 14, Ex. A at 80:1-17
(Pl.’s Depo. Tr. May 1, 2014), ECF No. [97-1]. Defendant argues that the medical records do
not support Plaintiff’s claims because the hospital visit occurred more than one year after
Plaintiff was terminated in June 2011.        Rather, Defendant asserts that based on Plaintiff’s
deposition testimony, the basis for the hospital visit was being rejected from other jobs in August
2012. Defendant argues that the hospital records bear no temporal or causal connection to the
claims in the instant action and, as such, are not relevant.
       Plaintiff outlined several stressors related to the Mannone Butler’s alleged discriminatory
conduct and ultimately the termination of his employment at issue in the instant action.
Specifically, Plaintiff asserts that the medical records are relevant because the records
demonstrate that Plaintiff’s damages are ongoing.              Plaintiff points to a response to an
interrogatory provided during discovery in which he explained with respect to damages:
       My home is on the verge of foreclosure, my credit is now bad, and I am unable to
       properly support my family. I cannot sleep many nights and I have been under a
                                                  2
        lot of stress since I lost my job. My damages include the damage done to my
        reputation and career, humiliation, loss of self-respect, loss of community or
        social standing, loss of position in the family, loss of the dignity of being
        permitted to tell my side or being believed and loss of belief in the America
        dream of equality.

Pl.’s Memo. Regarding Relevant of Pl.’s Proposed Ex. No. 14, Ex. 1 at 3 (Pl.’s Answers
& Objections to Def. D.C.’s Interrogatories), ECF No. [96-1].
        The medical records demonstrate that Dr. Attakora was admitted to Washington Hospital
Center on August 17, 2012, with chest pain, and was administered a nuclear stress study by the
department of radiology. Ultimately, the doctor’s conclusion based on the stress study was that
Dr. Attakora had normal results from the test and he was discharged. The information in the
medical records corroborates Plaintiff’s proffered testimony that he suffered from several
stressors related to Ms. Butler’s alleged discriminatory conduct and his termination, including his
inability to find work, and this led to his hospital visit. To the extent that Defendant argues that
the hospital visit is too removed in time from the termination, the Court notes that this may affect
the weight that the jury ascribes to the evidence but does not render it irrelevant.
        The Court notes that while the medical records are generally relevant to Plaintiff’s claim
for damages as outlined above, the nine pages submitted by Plaintiff contain medical information
that appears to be of little relevance without an explanation from an expert as to the nature of the
tests administered and the results thereof. Plaintiff has identified no such expert as a potential
witness. As such, the Court shall limit the admissibility of this exhibit to the portions of the
record that describe the reason for Plaintiff’s hospital admission, the fact that a nuclear stress
study was administered, and the conclusions gleaned from that stress study. The Court finds that
this information is relevant and may be introduced as long as Plaintiff lays the proper foundation
for its admissibility.
        Accordingly, it is this 21st day of December, 2015, hereby
        ORDERED that with respect to Defendant’s objection to Plaintiff’s Exhibit 14, the
portions of Plaintiff’s Exhibit 14 describing the reason for Plaintiff’s hospital admission, the fact
that a nuclear stress study was administered, and the conclusions gleaned from that stress study
are relevant to Plaintiff’s claim and may be introduced as long as Plaintiff lays the proper
foundation for its admission.

                                                  3
IT IS SO ORDERED.


                                      /s/
                        COLLEEN KOLLAR-KOTELLY
                        United States District Judge




                    4